Exhibit SALES REPRESENTATION AGREEMENT THIS SALES REPRESENTATION AGREEMENT (“Agreement”)is entered into by and betweenAmerivon Holdings, LLC, a Nevada limited liability company (“Amerivon”), and Sequoia Media Group, LC, a Utah limited liability company (“Sequoia”), effective as of July 1, 2007 (the “Effective Date”). RECITALS A.The parties entered into an Advisory Agreement, on or about May 1, 2005, and an Equity Option Term Sheet thereafter, concerning solicitation of orders and management of sales efforts. B.The parties desire to void the Advisory Agreement and modify and memorialize the Equity Option Term Sheet herein, acknowledging that no material commissions, fees or other payments have accrued or are due under either agreement as of the Effective Date, and to enter into this Agreement to establish and govern the sales relationship between the parties for any sales occurring prior to the Effective Date and to govern any activity hereafter. C.Sequoia desires to utilize Amerivon and Amerivon’s agents and employees (collectively “Amerivon”) forcertain sales Services as set forth and agreed to herein. D.Amerivon desires to provide the Services (as defined below) to Sequoia in exchange for the fees as set forth and agreed to herein. Based upon the foregoing and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties intending to be legally bound hereto hereby agree as follows: AGREEMENT 1.Services. The services to be provided under this Agreement by Amerivon include, but are not limited to, introducing Sequoia and its products to the “Customers” identified in Exhibit B, assisting with contract negotiations as directed by Sequoia, and facilitating continuing sales with such Customers as more fully set forth in Exhibit A (collectively the “Services”).Amerivon will not have authority or hold itself out as having authority to bind Sequoia to any agreement with any Customer. 2.Term.The term of this Agreement is two years from the Effective Date subject to automatic extensions from year-to-year thereafter unless cancelled at least 30 days before the end of the then current term upon written notice from one party to the other and also subject to cancellation as provided herein. 3.Fees.Amerivon shall receive fees for services (“Fees”) under this Agreement in the event Sequoia enters into an agreement or to otherwise provide product to a Customer, through an intermediary or as otherwise specifically agreed, as set forth and defined in Exhibit A.The party will review each Customer and the Services being provided by Amerivon for each Customer on a monthly basis to coordinate efforts and establish a plan for working with such Customers and potential customers. 3.1Fee Payment.Sequoia will pay any Fee due to Amerivon within 30 days of the end of the month during which Fees are earned and collected.In the event a Fee is paid on not ultimately collected or all or any part is refunded, Sequoia shall recover the amount of the Fee paid from Amerivon in the form of offsets to Fees owed on other business, Sequoia will pay Fees less any required federal, state, or other required withholdings. 3.2Sales.Sequoia shall have the right to accept or reject any sale to any Customer in Sequoia’s sole discretion and no Fee shall become due for business rejected by Sequoia. 1 3.3Customer Identification.Amerivon and Sequoia agree to discuss periodically as needed the addition of Customers to the current Agreement.If the parties mutually agree to the addition of any Customer to this Agreement, an associated Fee shall also be agreed upon and such Customer and Fee shall be clearly identified in writing and added as an Addendum to this Agreement.Amerivon shall be entitled to receive a Fee for only those Customers expressly added as Customers to this Agreement in writing. 4.Termination. 4.1Right of Termination.
